Citation Nr: 1809360	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tremors.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a notice of disagreement in June 2011.  A statement of the case was issued in May 2014.  The Veteran perfected a timely substantive appeal via VA Form 9 in June 2014.

On his VA Form 9, the Veteran requested a videoconference hearing before a member of the Board.  He appeared on September 12, 2017 for the originally scheduled hearing; however, the building was closed due to Hurricane Irma.  Subsequently, letters were sent on September 20, 2017, and October 2, 2017, to notify him of a new hearing date on October 24, 2017.  These notices were mailed to his last known address of record and were not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from him pertaining to the hearing.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2017). 

The Veteran was previously represented by a private attorney in this action.  In an August 2015 letter, the attorney withdrew from representation.  He had notified the Veteran of the withdrawal in a letter earlier in August 2015.  He provided good cause in stating that he was unable to continue representation in his professional judgment.  The Veteran has not objected to the attorney's withdrawal of representation.  Since the attorney withdrew and the Veteran has not appointed a new attorney, agent, or representative, he is thus unrepresented before the Board in this appeal.  38 C.F.R. § 20.608(b)(2) (2017).

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager paperless claims processing systems.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A tremors condition was not present in service, did not manifest to a compensable disabling degree within the first year after the Veteran completed his service, and is not shown to be related to his military service.

2.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum schedular rating under the applicable criteria; the rating schedule is adequate to evaluate such disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a tremors condition are not met.  38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 3.321, 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VCAA compliant notice was provided to the Veteran via a December 2010 letter, sent prior to the April 2011 rating decision on appeal.  The Board notes that the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the relevant records for the claim adjudicated herein.  The pertinent evidence associated with the claim consists of service treatment records (STRs), post-service private treatment records, a VA examination report, and the Veteran's statements.  

The Board notes that in July 2011, the RO requested that the Social Security Administration (SSA) provide any disability records related to the Veteran.  A response from SSA is not contained in the claims file.  However, the Veteran has not asserted, nor does the record suggest, that he in fact receives any SSA disability benefits.  In a July 2011 letter, the RO requested that the Veteran advise if any relevant SSA records existed.  No response was received.  Therefore, the Board concludes that the file does not establish a reasonable possibility that any SSA records are relevant to the claim on appeal, and VA does not need to attempt to obtain them.  

The Veteran was notified that while VA has a duty to make reasonable efforts to assist in obtaining evidence, ultimately it is the claimant's responsibility to submit relevant evidence in support of a claim.  VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Board therefore finds that VA's duty to assist in obtaining the relevant records is met.

In regard to the claim of entitlement to service connection for tremors, a VA examination was not provided in this case.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Here, the file contains no medical evidence suggesting that a current tremors condition is attributable to service.  While the Veteran's initial application indicates only that the condition had its onset in 1979, no further evidence has been provided in support of this contention, which is inconsistent with the objective medical evidence contained in the STRs.  Accordingly, even the low threshold under McLendon has not been met here and VA's duty to provide a VA examination has not been triggered.  See 38 U.S.C. § 5103A ; 38 C.F.R. § 3.159(c), 3.326; McLendon, 20 Vet. App. at 81-82.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Legal Criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Organic diseases of the nervous system, such as tremors, are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

B.  Analysis

The Veteran contends that service connection is warranted for tremors.  After thorough review of the evidence, the Board concludes that entitlement to service connection for this condition cannot be granted.

The Veteran's November 2010 application for benefits states that a tremors condition began in 1979 and that he received treatment for the condition from 1979 to the present.  

A review of his STRs reflects no complaints or treatment related to tremors during service.  In August 1979, the Veteran completed a Report of Medical History in conjunction with his separation from the service.  He reported good health with no current medication and denied all conditions other than sleepwalking and possible high/low blood pressure.  In the accompanying Report of Medical Examination, a clinical evaluation found no abnormalities.  No defects were noted by the examiner and the PUHLES profile indicated a high level of medical fitness in all categories (P stands for "physical capacity or stamina;" U indicates "upper extremities;" L is indicative of "lower extremities; H reflects the condition of the "hearing and ears;" E is indicative of the "eyes;" and S stands for "psychiatric condition.")

The Veteran identified treatment received from Dr. S. beginning in 1990.  No prior treatment has been reported or is indicated by the available records. 

The only evidence suggesting a tremors condition had its onset in service is the Veteran's recollection.  While the Board acknowledges that the Veteran is competent to report the onset of tremors in service, this contention is in conflict with the objective medical evidence of record.  See Layno, 6 Vet. App. at 469.  

In weighing credibility, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Furthermore, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker, 10 Vet. App. at 73 (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Because the Veteran's current statements regarding tremors, made in connection with a pending claim for VA benefits, are inconsistent with statements made earlier in his STRs for the purposes of obtaining medical care, the Board finds that his lay statements concerning the onset and continuity of symptoms are not credible.  Consequently, the Board assigns little probative value to them. 

Notably, the medical evidence of record suggests that the tremor condition is unrelated to the Veteran's service.  In a January 2003 letter, Dr. S. wrote, "[The Veteran] has prominent tremor which I suspect is influenced by alcohol."

Finally, the Board notes that tremors cannot be service connected on a presumptive basis as a chronic disease in this case.  38 C.F.R. §§ 3.307, 3.309.  The presumption for chronic diseases deals with three situations: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis or symptoms thereof within a year of separation; or 3) continuity of symptomatology.  As described above, there was no diagnosis of tremors in service and the Veteran's separation examination and report of medical history are silent to any relevant issues.  Additionally, the record does not contain a diagnosis of tremors within a year of separation.  Furthermore, the evidence weighs against a finding of continuity of symptomatology.  It was not until over 20 years following his service that the record contains a diagnosis of tremors.  Thus, to the extent that the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the probative evidence of record.  Accordingly, service connection is not warranted on a presumptive basis.

Accordingly, the Board concludes that most competent and credible evidence of record weighs against a finding that a tremors condition is causally or etiologically related to the Veteran's service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II.  Increased Ratings

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales, 218 F.3d at 1380-81.  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

General rating criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

For an initial rating claim, consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.   

Tinnitus

The Veteran seeks an initial rating in excess of 10 percent for his tinnitus.

Under Diagnostic Code 6260, a 10 percent rating is warranted for recurrent tinnitus. A higher schedular evaluation is not available.  Per Note (2), only a single evaluation is to be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 6260.

The Veteran is currently in receipt of the maximum rating for tinnitus.  Although he is competent to describe the severity of this condition, the Board finds that there is no basis upon which to award an increased schedular evaluation as he is already receiving the maximum award.  

The Board also finds that no higher schedular evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  There is no evidence that the Veteran suffers from any other disease of the ear for which additional compensation could be awarded.  Since there is a specific diagnostic code to evaluate tinnitus, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the rating assigned is appropriate and there is no basis for higher schedular ratings

The Veteran has not raised any other issues in conjunction with his claim for an increased rating for tinnitus, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 366  (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for tremors is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for an initial compensable rating for bilateral hearing loss.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

The Veteran was previously afforded a VA audiological examination in January 2011, which was used as the basis for granting service connection with a noncompensable rating bilateral hearing loss.  The Veteran filed a notice of disagreement in June 2011 seeking a higher evaluation for the condition.

Because the January 2011 VA audiological evaluation focused on the issue of entitlement to service connection rather than the severity of the Veteran's hearing loss, it does not include a discussion of the impact of the hearing loss on his daily functioning.  Therefore, this matter must be remanded for a new VA audiological examination.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the current state of his service-connected bilateral hearing loss.

The claims folder must be provided to the examiner for review. The examination must include appropriate audiometric and speech discrimination testing of both ears.

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service-connected bilateral hearing loss on his functioning.  See Martinak, 21 Vet. App. at 447.

The examination report must include a complete rationale for all opinions expressed.

2.  Review the examination report to ensure compliance with the directives of this REMAND.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim for an initial compensable rating for bilateral hearing loss should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


